389 U.S. 89 (1967)
CHANCE
v.
CALIFORNIA.
No. 306, Misc.
Supreme Court of United States.
Decided November 6, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN MATEO.
Marshall W. Krause for petitioner.
Thomas C. Lynch, Attorney General of California, and Robert R. Granucci and Michael J. Phelan, Deputy Attorneys General, for respondent.
PER CURIAM.
The motion to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is reversed. Redrup v. New York, 386 U. S. 767.
MR. JUSTICE HARLAN would affirm for the reasons set forth in his separate opinion in Roth v. United States, 354 U. S. 476, 496, 500-503, and in his dissenting opinion in Memoirs v. Massachusetts, 383 U. S. 413, 455.